--------------------------------------------------------------------------------

AMENDMENT AND TERMINATION AGREEMENT

This AMENDMENT AND TERMINATION AGREEMENT (the “Agreement”), dated as of March 9,
2017 (the “Effective Date”), is entered into by and between Garmatex
Technologies, Inc. (“GTBC”), a corporation incorporated under the laws of the
Province of British Columbia, Canada, Garmatex Holdings Ltd. (“GRMX Nevada”), a
corporation incorporated under the laws of the State of Nevada, U.S.A., and
Garmatex, Inc. (“GIDC”), a corporation incorporated under the laws of the State
of Delaware, U.S.A..

RECITALS:

WHEREAS, on April 8, 2016, GTBC and GRMX Nevada entered into an arrangement
agreement (the “Arrangement Agreement”) wherein the parties agreed that GRMX
Nevada would acquire all of the issued and outstanding securities of GTBC;

WHEREAS, GTBC and GRMX Nevada entered into an arrangement agreement amendment
no. 1 (the “Arrangement Agreement Amendment”), dated March 8, 2017, pursuant to
which the parties agreed to amend certain provisions of the Arrangement
Agreement;

WHEREAS, GTBC entered into a sublicensee agreement (the “Sublicense Agreement”)
with GRMX Nevada, effective March 8, 2017, pursuant to which GTBC sublicensed
its Licensed IP (as defined in the Sublicense Agreement) to GRMX Nevada;

WHEREAS, GTBC, GRMX Nevada and GIDC entered into an assignment agreement (the
“Assignment Agreement”), dated March 9, 2017, pursuant to which GTBC agreed to
assign to GRMX Nevada all of GTBC’s right title and interest in and to 100
shares of common stock of GIDC; and

WHEREAS, GTBC and GRMX Nevada wish to amend the terms of the Sublicense
Agreement and the Arrangement Agreement Amendment and GTBC, GRMX Nevada and GIDC
wish to terminate the Assignment Agreement;

NOW THEREFORE, in consideration of the promises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, GTBC, GRMX Nevada and GIDC hereby
agree as follows:

SECTION I
AMENDMENT OF SUBLICENSE AGREEMENT

1.1            Section 2.1(b)(iii) of the Sublicense Agreement is amended by
deleting Section 2.1(b)(iii) of the Sublicense Agreement in its entirety.

1.2            Exhibit C of the Sublicense Agreement is amended by deleting
Exhibit C of the Sublicense Agreement in its entirety.

1.3            The amendment set forth in this Section forms a part of and is
subject to the terms and conditions set out in the Sublicense Agreement. All
other terms and conditions of the Sublicense Agreement remain unchanged and in
full force and effect, and the parties ratify and affirm the Sublicense
Agreement, as amended hereby.

--------------------------------------------------------------------------------

- 2 -

SECTION II
AMENDMENT OF ARRANGEMENT AGREEMENT AMENDMENT

2.1            Section 2.1 of the Arrangement Agreement Amendment is amended by
deleting Section 2.1 of the Arrangement Agreement Amendment in its entirety and
replacing it with the following:

  “2.1 Additional Agreements      

In exchange for the Purchaser entering into this Amendment, the Target will
grant to the Purchaser a non-transferrable worldwide right and sublicense to the
trade secret formulae for the CoolSkin, RecoverySkin, SlimSkin, Kottinu,
AbsorbSkin, ColdSkin, SteelSkin, WarmSkin, and IceSkin products (collectively,
the “IP”), substantially in the form of the Sublicense Agreement attached hereto
as Schedule A, subject to any required third party consents.”

2.2            The amendment set forth in this Section forms a part of and is
subject to the terms and conditions set out in the Arrangement Agreement
Amendment. All other terms and conditions of the Arrangement Agreement Amendment
remain unchanged and in full force and effect, and the parties ratify and affirm
the Arrangement Agreement Amendment, as amended hereby.

SECTION III
TERMINATION OF ASSIGNMENT AGREEMENT

3.1            The Assignment Agreement is hereby terminated, effective as of
the Effective Date hereof.

3.2            GTBC, GRMX Nevada and GIDC will execute and deliver all such
further documents, do or cause to be done all such further acts and things, and
give all such further assurances as may be necessary to give full effect to the
provisions and intent of this Section.

SECTION IV
MISCELLANEOUS

4.1            This Agreement may be executed in any number of counterparts and
by the different signatories hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof.

[Signature page follows]

--------------------------------------------------------------------------------

- 3 -

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the Effective Date.

GARMATEX HOLDINGS LTD.       By: /s/ Devon Loosdrecht_______________ Name: Devon
Loosdrecht Title: President     GARMATEX TECHNOLOGIES, INC.       By: /s/ Darren
Berezowski_______________ Name: Darren Berezowski Title: Chief Executive Officer
    GARMATEX, INC.       By: /s/ Darren Berezowski_______________ Name: Darren
Berezowski Title: Director

[SIGNATURE PAGE OF AMENDMENT AND TERMINATION AGREEMENT]

--------------------------------------------------------------------------------